FILED
                            NOT FOR PUBLICATION
                                                                            AUG 10 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-30170

              Plaintiff - Appellee,               D.C. No. 3:12-cr-05126-RBL-1

 v.
                                                  MEMORANDUM*
KENNETH RANDALE DOOR,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                              Argued February 4, 2016
                             Submitted March 17, 2016
                                Seattle, Washington

Before: KOZINSKI, O’SCANNLAIN, and GOULD, Circuit Judges.

      In a memorandum disposition filed April 5, 2016, we affirmed Door’s

conviction. Regarding Door’s sentence: (1) We held that Door was not subject to

an enhancement for possessing a destructive device, U.S.S.G. § 2K2.1(b)(3)(B);

(2) We held that the district court had not made the requisite findings for us to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
determine whether Door was subject to enhancements for possessing a firearm in

connection with another felony offense, U.S.S.G. § 2K2.1(b)(6)(B), and for

obstruction of justice, U.S.S.G. § 3C1.1; and (3) We deferred resolution of the

question whether Door’s six prior convictions for second-degree burglary in

Washington State1 were violent felonies under 18 U.S.C. § 924(e)(1), making him

an armed career criminal, until the Supreme Court’s decision in Mathis v. United

States, 136 S. Ct. 2243 (2016).

      The Supreme Court filed its opinion in Mathis on June 23, 2016, explicitly

holding that a state statute is not categorically a violent felony when its elements

include alternate means of committing an offense that sweep broader than the

elements of the federal generic definition. Id. at 2250–51, 2253, 2256 (2016). In

supplemental briefs, Door argues and the government concedes that in light of

Mathis, Door’s prior convictions for burglary in Washington are not violent

felonies. We agree and so hold.

      We vacate Door’s sentence and remand to the district court for resentencing.

On remand, the district court may make findings of fact that either support or rule

out the enhancements for possessing a firearm in connection with another felony




      1
          See Wash. Rev. Code § 9A.52.030.

                                           2
offense and for obstruction of justice. We express no view on those enhancements

before reviewing any findings of fact that may be made on remand.

      SENTENCE VACATED and REMANDED. The time for filing petitions

for rehearing or rehearing en banc shall begin upon the filing date of this

memorandum disposition.




                                          3